DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification fails to provide antecedent basis for the limitation of claim 1 reciting “wherein the outer wall of the filter housing having a taper which expands the outer wall radially outwardly as the outer wall progresses from the first axial end to the plasma/serum outlet opening, and as the outer wall progresses from the second axial end to the plasma/serum outlet opening, the taper forming a slope urging the plasma/serum to flow in a direction to the plasma/serum outlet opening”.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
“a outer wall” should read —an outer wall— (see claim 1, limitation 1, line 1); and
“spaced apart from the first axial end the opposite second end of the filter housing” should read — spaced apart from the first axial end and the opposite second end of the filter housing — (see claim 1, page 4, lines 2-3).
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
Claims 1-6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1 recites the limitation “wherein the push button actuators are arranged for alternate operation by a user’s thumbs when the whole blood filtration device is handheld” (emphasis added, see limitation 7). The limitation encompasses the human organism as a user. As such, the claims contain ineligible subject matter.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations “wherein the outer wall of the filter housing having a taper which expands the outer wall radially outwardly as the outer wall progresses from the first axial end to the plasma/serum outlet opening, and as the outer wall progresses from the second axial end to the plasma/serum outlet opening, the taper forming a slope urging the plasma/serum to flow in a direction to the plasma/serum outlet opening” lacks support in the original disclosure and therefore constitutes new matter. The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is whatever is now claimed. MPEP § 2163.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5674394 to Whitmore, in further view of US Patent Application Publication No. 20080035568 by Huang, US Patent No. 3705100 to Rigopulos et. al., US Patent No. 4966699 to Sasaki et. al.; and US Patent No. 4744955 to Shapiro.
Regarding claim(s) 1, 4, & 5, Whitmore teaches an apparatus i.e. whole blood filtration device separating blood plasma/serum from blood cells and collecting the separated plasma/serum in a connection container for analysis, the whole blood filtration device (see Title), comprising:
a filter housing (see Fig. 1, housing 38) having an outer wall extending from a first axial end of the filter housing (40 at 20) to an opposite second axial end of the filter housing (40 at 22) (see Fig. 1), the comprising:
a first feeding side opening (40) at a first end (20) of the filter housing (38) (see Fig. 1, first feed side opening 40 at location 20);
the first feeding side opening (40 at 20) having a first opening orientation (see Fig. 1);
a second feeding side opening (40 at 24) at an opposite second end (24) of the filter housing (38) (see Fig. 1, second feeding side opening 40 at location 24),
the second feeding side opening (40 at 24) having a second opening orientation (see Fig. 1);
two piston driven manual blood pumps (see Fig. 1, syringes 18 & 22), each having a push button actuator having a corresponding push button actuator orientation (see Fig. 1, piston/plungers equivalent to “32” of syringes 18 & 22) of the two-piston driven manual blood pumps comprising:
a first blood pump (18) of the two piston driven manual blood pumps coupled onto the first feeding side opening (40 at 20) by a lock connection (see column 4, line(s) 12-18 “One of skill in the art will appreciate that the retentate syringes 18 and 22 may attach to the housing 38 in various other fashions and orientations. For instance, appropriate mating luer fittings (not shown) may be provided at the filter unit first and second ends 20 and 24 for directly receiving the retentate syringes 18 and 22 without the need for separate adapters 42, and of course the retentate syringes 18 and 22 may be axially oriented with respect to the housing 38.”); and
a second blood pump (22) of the two piston driven manual blood pumps coupled onto the second feeding side opening (40 at 24) by a lock connection (Id.),
the first blood pump (18) having a push button actuator orientation aligned with a longitudinal extension of the filter housing and the second blood pump (22) having an push button actuator orientation aligned with the longitudinal extension of the filter housing (see column 4, line(s) 18-19 “of course the retentate syringes 18 and 22 may be axially oriented with respect to the housing 38.”);
wherein the push button actuators are arranged for alternate operation by a user’s thumbs when the whole blood filtration device is handheld (see column 5, line(s) 37-39 “By alternatingly depressing the plungers 32 on the first and second retentate syringes 18 and 22, the blood is forced to flow back and forth through the lumens 50 of the membrane fibers 48.”);
a filter membrane (see Fig. 1-2, membranes 48) separating a feeding volume (see Fig. 1-2, feeding volumen 50) and a clean side (see Fig. 1-2, clean side volume 56) of the filter membrane from each other (see column 4, line(s) 21-25 “each of the fibers 48 has an interior lumen 50 and outer surface 52. The housing 38 has an interior surface 54 and an interior space 56 is defined between the fiber outer surfaces 52 and the housing inner surface 54.”);
the filter membrane (see Fig. 1-2, membranes 48) arranged in an interior of the filter housing (see Fig. 1-2, housing 38; see also column 4, line(s) 20-21 “A plurality of hollow fiber filter membranes 48 extend axially through the housing 38.”);
wherein the filter membrane (48) comprises at least one hollow fiber membrane (see Fig. 1-2, membranes 48; see also column 4, line(s) 20-21 “A plurality of hollow fiber filter membranes 48 extend axially through the housing 38.”) comprising
comprising a lumen including a first terminal opening and a second terminal opening (see column 4, line(s) 25-28 “A plug or potting 58 at each of the filter unit first and second ends 20 and 24 retains the fibers 48 within the housing 38 and separates the lumens 50 from the interior space 56.”; the opening s of the fibers in the potting 58 reads on the first and second terminal openings);
wherein the lumen in an interior of the at least one hollow fiber membrane forms the feeding volume (20) (see column 4, line(s) 21-22 “each of the fibers 48 has an interior lumen 50”),
the first feeding side opening in communication with the first terminal opening and the second feeding side opening is in communication with the second terminal opening (see column 5, line(s) 37-39 “By alternatingly depressing the plungers 32 on the first and second retentate syringes 18 and 22, the blood is forced to flow back and forth through the lumens 50 of the membrane fibers 48.”);
the feeding volume (50) communicating with a first feeding side opening (20) and with a second feeding side opening (24) (Id.);
the filter membrane (48) including pores with a pore size that ensures permeability of the filter membrane to blood plasma/serum and that retains blood cells (see column 4, line(s) 38-42 “The pores (not shown) in the membrane fibers 48 are preferable sized to pass blood plasma without allowing erythrocytes or leukocytes to pass. The membrane pore size may or may not exclude blood platelets.”);
the filter membrane including pores with pore size is between 100 nanometers and 1,000 nanometers (see column 5, line(s) 57-58 “a 0.2 micron filter was used”; see also column 4, line(s) 41-42 “The method preferably further comprises the steps of fibers 48 having a maximum pore size of 0.55 microns”); and
the first feeding side opening is coupled to a first blood pump by a lock connection for feeding blood from the first feeding side opening into the feeding volume so that blood plasma/serum permeates the filter membrane and blood cells, retained by the filter membrane, exit from the feeding volume through the second feeding side opening (see column 5, line(s) 37-42 “By alternatingly depressing the plungers 32 on the first and second retentate syringes 18 and 22, the blood is forced to flow back and forth through the lumens 50 of the membrane fibers 48. This flow and a resulting slightly elevated pressure within the lumens 50 causes the plasma in the blood to migrate across the fibers 48 and into the interior space 56”);
where the second feeding side opening (see Fig. 1, second feeding side opening 40 at location 24) is coupled to a second blood pump (see Fig. 1, second blood pump 22) for feeding blood from the second feeding side opening into the feeding volume so that a blood plasma/serum permeates the filter membrane and blood cells, retained by the filter membrane, exit from the feeding volume through the first feeding side opening (see column 5, line(s) 37-42 “By alternatingly depressing the plungers 32 on the first and second retentate syringes 18 and 22, the blood is forced to flow back and forth through the lumens 50 of the membrane fibers 48. This flow and a resulting slightly elevated pressure within the lumens 50 causes the plasma in the blood to migrate across the fibers 48 and into the interior space 56”).
wherein the filter housing (38) further comprises:
a plasma/serum outlet opening (see Fig. 2, outlet 46 at 28) formed in the outer wall of the filter housing (38) and positioned between and spaced apart from the first axial end and the opposite second end of the filter housing (see column 3, line(s) 66-67 “A collection syringe 26 affixes to a central portion 28 of the filter unit 16.”),
the plasma/serum outlet opening (46) in communication with the clean side of the at least one hollow fiber membrane (see column 5, line(s) 42-43 “The central fitting 46 is in fluid communication with the interior space 56 and thus receives the blood plasma.”),
Whitmore is silent as to where:
the hollow fibers made of a ceramic material (claim 1), the ceramic material comprising the pores with the pore size that ensures permeability of the filter membrane to blood plasma/serum and that retains blood cells (claim 5);
the filter membrane having a roughness lower than 10 microns (claim 1);
a hydrophilicity-reducing coating (claim 1); wherein the hydrophilicity-reducing coating is a hydrophobic coating (claim 4);
wherein the term “hydrophilicity-reducing” is defined to refer to a water or blood droplet contact angle of the at least one hollow fiber membrane which is larger than a water or blood droplet contact angle of the at least one hollow fiber membrane prior to coating (claim 1); and
wherein the interior of the filter housing at the clean side is hydrophobically coated (claim 1);
a taper expanding the outer wall of the filter housing radially outward between the first and second axial end; the taper forming a slope urging the plasma/serum to flow in a direction to the plasma/serum outlet opening.
Regarding where the hollow fibers made of a ceramic material, and the ceramic material comprises the pores with the pore size that ensures permeability of the filter membrane to blood plasma/serum and that retains blood cells (claim 5); Huang teaches:
a whole blood filtration device which comprises the at least one hollow fiber membrane is made of a ceramic material (see ¶ [0022] “a filter module utilizing a nano-porous ceramic membrane for various applications including, but not limited to, enhanced hemodialysis performance, the removal (or separation) of cryoprotectant from biological materials, the separation of blood components (e.g., plasmapheresis), and controlling the concentration of cells in a biological fluid solution.”) comprising the pores with the pore size that ensures permeability of the filter membrane to blood plasma/serum and that retains blood cells (see ¶ [0021] “Plasmapheresis is an example of a known method used to separate blood plasma from the remainder of its blood components, typically for blood plasma donation and to treat auto-immune disorders. The procedures currently used to accomplish this include centrifugation (e.g., using a centrifuge to separate blood components by molecular weight), and plasma filtration (e.g., using current hollow fiber dialyzer modules and equipment to separate blood components).”) in order to improve the packing density of the hollow fiber bundle (see ¶ [0036] “advantage of the invention is that a nano-porous ceramic tube is more rigid than a hollow fiber. This enables an optimum packing density of the one or more nano-porous ceramic tubes”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the hollow fiber membrane of the combination of Whitmore, for another, the ceramic hollow fiber membrane of Huang, to yield the predictable results of increasing the packing density of the hollow fiber bundle in a plasmapheresis device for separating plasma from blood cells. MPEP 2143.I.B.
Regarding where the filter membrane having a roughness lower than 10 microns; Rigopulos teaches a blood filtration device (see Title).
Rigopulos further teaches where the roughness of the membrane surface is a result effective variable relating to mechanical stress which the blood is exposed to during filtration (see column, line(s) 60-64 “it is stressed that higher operating pressures may be used when particular care is taken to smooth blood contacting surfaces in such a way as to avoid excessive mechanical shear on the formed elements of the blood.”). Specifically, by reducing the roughness for the filter membrane surface (i.e., the result-effective variable), Rigopulos teaches that mechanical sheer of the blood is reduced (i.e., the measurable parameter).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the surface roughness of the filter membrane in the combination of Whitmore and Sasaki within the claimed range in order to obtain a workable product that minimizes the mechanical stress on the blood being filtered. MPEP 2144.05.II.B.
Regarding a “hydrophilicity-reducing” coating; and where the term “hydrophilicity-reducing” is defined to refer to a water or blood droplet contact angle of the at least one hollow fiber membrane which is larger than a water or blood droplet contact angle of the at least one hollow fiber membrane prior to coating, and where the hydrophilicity-reducing coating is a hydrophobic coating (claim 4); and where the interior of the filter housing at the clean side is hydrophobically coated; Sasaki teaches:
a whole blood filtration device (see column 1, line(s) 6-11 “This invention relates to a hollow fiber membrane fluid processing apparatus as exemplified by artificial hollow fiber membrane dialyzers for use with renal insufficient patients for removal of deleterious matters and water from blood and for adjustment of electrolyte and plasma separators.”) comprising hydrophobic coatings of surfaces (see column 5, line(s) 8-12 “In addition to the coating technique, the hydrophobic resin can be present on and/or in the membranes in the region in direct contact with the partition by incorporating the hydrophobic resin or other hydrophobic material into the membranes in said region.”) in order to make said surfaces compatible with living bodies and having anti-thrombosis properties (see column 5, line(s) 16-21 “The materials which are incorporated in the hollow fiber membranes or applied to the inside and end surfaces of the membranes in the region radially surrounded by the partition are preferably those materials which are well compatible with living bodies, that is, have anti-thrombosis and hydrophobic properties. Examples include silicone, urethane, and fluoride resins. The silicones include dimethyl silicone fluid, methylphenylsilicone fluid, methylchlorophenylsilicone fluid, branched dimethyl silicone fluid, two part RTV silicone rubbers (for example, copolymers of vinyl methylsiloxane and methylhydrogensiloxane), one part RTV silicone rubbers, and mixtures of such a silicone fluid and a silicone rubber. Most preferred are reactive modified silicone fluids. Polyurethane is a typical urethane resin. Examples of useful fluoride resins include polytetrafluoroethylene, polytrifluoroethylene, and perfluoroacrylate.”; the disclosed polymer coatings read on the claimed hydrophobic coating).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine a hydrophilicity-reducing coating which is a hydrophobic coating as taught by Sasaki onto the hollow fiber membrane and the interior of the filter housing of the apparatus of Whitmore/Sasaki/Rigopulos to yield the predictable results of making said surfaces compatible with living bodies and having anti-thrombosis properties. MPEP 2143.A.
Regarding where a taper expanding the outer wall of the filter housing radially outward between the first and second axial end; the taper forming a slope urging the plasma/serum to flow in a direction to the plasma/serum outlet opening; Shapiro teaches an outer wall of a housing (14) tapered outward forming a slope urging a fluid to flow in a direction of an outlet (see column 4, line(s) 39-44 “Lower barrel member 14 at its lower or bottom end includes an integrally formed dispensing outlet 38 incorporated with an accessory coupling means 16. The lower portion of barrel member 14 is provided with a sloped or tapered end 40 to direct reagents or samples towards the dispensing outlet 38.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the outer wall of the filter housing of the combination of Whitmore/Huang/Rigopulos/Sasaki with a taper sloped toward the outlet as taught by Shapiro, to yield the predictable results of directing the filtered fluid towards the plasma/serum outlet. MPEP 2143.A.
Regarding claim(s) 2 and 3, the combination of Whitmore/Huang/Rigopulos/Sasaki/Shapiro teaches the whole blood filtration device according to claim 1.
The Device of the combination of Whitmore/Huang/Rigopulos/Sasaki is fully capable of being pre ‍pre-treated by pre ‍flushing with an ionic solution; where the ionic solution is a NaCl solution. It has been held that the recitation that an element is “capable of” performing a function or operable to perform does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 6, the combination of Whitmore/Huang/Rigopulos/Sasaki/Shapiro teaches the whole blood filtration device according to claim 1.
Whitmore further teaches wherein one of the first blood pump (18) and the second blood pump (22) when de-coupled from the filter housing (38) is configured to be removably coupled to a cannula needle to take blood from a patient (see column 4, line(s) 30-34 “a quantity of whole blood is withdrawn from a patient using the first retentate syringe 18 with the trisodium citrate therein. The needle is removed from the first retentate syringe 18 and its luer fitting 36 connected to the luer fitting 40 at the filter unit first end 20.”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-5 of copending Application No. 16891426, in view of US Patent No. 6905479 to Bouchard.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
claim(s) 1-5 in 16891426 substantially teach(es) the claim recitations of the instant application’s claim(s) 1-6;
While the claims of 16891426 are silent as to some of the he limitation of the instant application’s claims 1-6; it would have been obvious to a person having ordinary skill in the art before the effective filling date in view of the disclosure of 16891426 and/or US Patent No. 6905479 to Bouchard, which relates to pumping medical fluids (see column 1, lines 15-20, and 30-36), teaches piston pumps and flexible bulb pumps as functional equivalents (see column 11, lines 22-27 “A non-limiting list of pumping systems that employ pump chambers including at least one moveable surface include: diaphragm pumps, piston pumps, peristaltic pumps, flexible bulb pumps, collapsible bag pumps, and a wide variety of other pump configurations, as apparent to those of ordinary skill in the art.”)
It has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute the syringe pumps with resilient elastic balloons, since the equivalence of syringe pumps and resilient elastic balloon for their use for the same purpose in the prior art is known and disclosed. Therefore, the selection of any known equivalents to blood pumps would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.
NOTE
If Applicant chooses to file a terminal disclaimer, then Applicant is respectfully asked to notify the Examiner by telephone, as the Office’s automated system may not alert the Examiner of a terminal disclaimer; particularly after final rejection.
Response to Amendment
Applicant’s amendments to the claims have overcome the prior objections and rejections previously set forth.
New objections and rejections under 35 U.S.C. § 112(a) & 103 are presented as necessitated by the most recent amendment.
New rejections under 35 USC § 101 and Obviousness-Type Double Patenting are presented.
Response to Arguments
Applicant’s arguments, see page(s) 7-9, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered, but they are not persuasive.
Applicant’s arguments as to the taper and slope (see page 7-8) are based on newly presented limitation addressed above.
In response to applicant’s argument that the combination of references would not make obvious a roughness lower than 10 microns, see page 8; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that Rigopulos is nonanalogous art, see page 8; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Rigopulos teaches where the roughness of the membrane surface is a result effective variable relating to mechanical stress which the blood is exposed to during filtration (see column, line(s) 60-64 “it is stressed that higher operating pressures may be used when particular care is taken to smooth blood contacting surfaces in such a way as to avoid excessive mechanical shear on the formed elements of the blood.”). Therefore, Rigopulos is both be in the field of applicant’s endeavor (the membrane separation of blood components) and reasonably pertinent to the particular problem with which the applicant was concerned avoiding “excessive mechanical shear on the formed elements of the blood” (Id.; and specification of the instant application at page 13, line 7-9 “The surface of the hollow fiber membrane 35 may be of a roughness lower than 10 microns in order to avoid the destruction of blood cells.”).
In response to applicant’s argument that the hydrophobic coating of Sasaki would not be combined with the ceramic hollow fibers of the other art, see pages 8-9;the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that Sasaki teaches the use of the hydrophobic coating to reduce swelling, see page 9, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the current case, Sasaki teaches a whole blood filtration device (see column 1, line(s) 6-11 “This invention relates to a hollow fiber membrane fluid processing apparatus as exemplified by artificial hollow fiber membrane dialyzers for use with renal insufficient patients for removal of deleterious matters and water from blood and for adjustment of electrolyte and plasma separators.”) comprising hydrophobic coatings of surfaces (see column 5, line(s) 8-12 “In addition to the coating technique, the hydrophobic resin can be present on and/or in the membranes in the region in direct contact with the partition by incorporating the hydrophobic resin or other hydrophobic material into the membranes in said region.”) in order to make said surfaces compatible with living bodies and having anti-thrombosis properties (see column 5, line(s) 16-21 “The materials which are incorporated in the hollow fiber membranes or applied to the inside and end surfaces of the membranes in the region radially surrounded by the partition are preferably those materials which are well compatible with living bodies, that is, have anti-thrombosis and hydrophobic properties. Examples include silicone, urethane, and fluoride resins. The silicones include dimethyl silicone fluid, methylphenylsilicone fluid, methylchlorophenylsilicone fluid, branched dimethyl silicone fluid, two part RTV silicone rubbers (for example, copolymers of vinyl methylsiloxane and methylhydrogensiloxane), one part RTV silicone rubbers, and mixtures of such a silicone fluid and a silicone rubber. Most preferred are reactive modified silicone fluids. Polyurethane is a typical urethane resin. Examples of useful fluoride resins include polytetrafluoroethylene, polytrifluoroethylene, and perfluoroacrylate.”; the disclosed polymer coatings read on the claimed hydrophobic coating).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine a hydrophilicity-reducing coating which is a hydrophobic coating as taught by Sasaki onto the hollow fiber membrane and the interior of the filter housing of the apparatus of Whitmore/Sasaki/Rigopulos to yield the predictable results of making said surfaces compatible with living bodies and having anti-thrombosis properties. MPEP 2143.A.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773